DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s election of anti-CD28, umbilical cord blood as species, in the reply filed on 4/28/21, is acknowledged. Claim 15 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
Claims 1-14 and 16-17 read on the elected invention and are being acted upon.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-14 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
A method of expanding a population of cells comprising CD4+CD25+ natural Tregs, the method comprising culturing said population of said cells in a culture medium comprising a first agent and a second agent, wherein the first agent stimulates CD3, and the second agent stimulates CD28,
does not reasonably provide enablement for:
A method of expanding a population of cells comprising natural Tregs, the method comprising culturing said population of said cells in a culture medium comprising a first agent that provides a primary activation signal and a second agent that provides a co-stimulatory signal.
 in re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03)” The MPEP further states that physiological activity can be considered inherently unpredictable.  
The instant claims are drawn to a method of expanding natural Tregs comprising culturing with any agent that provides a primary activation signal and any agent that provides a co-stimulatory signal.  This encompasses a wide range of structurally and functionally distinct agents that would function to stimulate a wide range of structurally and functionally distinct cellular receptors.  The state of the art is such that Tregs can be expanded via CD3 and CD28 mediated signals, but that in general the nature of other stimuli and costimulatory signals that function to expand Tregs is highly complex, and some signals can actually result in a loss of suppressor function in regulatory T cells (see Keever-Taylor et al. and Golovina et al, 2008, of record). Thus, the state of the art is such that expanding any type of natural regulatory T cells with any agents is highly unpredictable.


The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim(s) 1-14 and 16  is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by WO2007037544 or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over WO2007037544, in view of US 2004/0241162 and US 2004/0101519, as evidenced by US 2009/0246212, the national stage entry, English translation of WO2007037544 (all of record).
WO2007037544 teaches a method of administering Tregs to a mammalian patient to suppress an undesirable immune response (i.e. adoptive transfer therapy), wherein the Tregs are produced by a method comprising expanding a population of CD4+CD25+ (natural) Tregs by culturing said cells in a culture medium comprising rapamycin, anti-CD3, and anti-CD28 (see page 6-7 and 15, paragraphs 54, 
Alternatively, it would be obvious to re-stimulate based upon a desired cell size based on the teachings of the ‘162 publication and the ‘519 publication.  These references teach that long term stimulation of T cells, including regulatory T cells, can be maintained by restimulation after a period of 12 to 14 days, and that the rate of proliferation can be monitored periodically by examining cell size and that T cells can be 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to monitor proliferation based on cell diameter, as taught by the ‘162 and 519 publications. The ordinary artisan at the time the invention was made would have been motivated do so for quality control and since the ‘619 and ‘519 publication teach that long term stimulation of T cells, including regulatory T cells, can be maintained by examining cell size and restimulating when the mean T cell diameter decreases to approximately 8 uM. The instant specification discloses that in some instances the size of a resting nTreg is about 8.5uM, and restimulating at a size of approximately 8 uM would be “based on” resting nTreg size. 

Claims 1-14, 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over WO2007037544, in view of US 2004/0241162 and US 2004/0101519, and US 2005/0186207, as evidenced by US 2009/0246212, the national stage entry, English translation of WO2007037544.. 
The teachings of WO2007037544, US 2004/0241162 and US 2004/0101519. 
They do not teach cryopreserving the cells.
The ‘207 publication teaches that CD4+CD25+ Treg populations may be frozen for storage and/or transport either before or after expansion (see page 6, in particular).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to freeze the Treg populations, as taught by the ‘207 publication, in the method of Treg expansion of WO2007037544 and the ‘162 and '519 publications.  The ordinary artisan at the time the invention was made would have 

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644